Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not or suggest a label clip assembly for labelling an optical cable comprising: an annular clip; a label member attached to the outer surface of the clip; and a plurality of projections extending radially from the inner surface of the clip, wherein the projections are configured to permit sliding of the clip onto a cable to engage with a cable boot of the optical cable and obstruct sliding of the clip in an opposite direction as recited in claim 1 and specifically comprising the cable boot is made of a material that is softer than the material of the plurality of projections.
Regarding claim 12, the prior art of record does not or suggest a label clip assembly for labelling an optical cable comprising: an annular clip; a label member attached to the outer surface of the clip; and a plurality of projections extending radially from the inner surface of the clip, as recited in claim 12 and specifically comprising inserting a cable into the cavity of the annual clip; sliding the annular clip in a first direction to engage a cable boot, wherein the plurality of projections are configured to avoid the clip sliding off the cable in a second direction opposite the first direction and writing on the label member, whereby the optical cable is identifiable based on the writing on the label member.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631